              IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TEXAS
                         WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A      § CIVIL ACTION 6:20-cv-00456-ADA
BRAZOS LICENSING AND             § CIVIL ACTION 6:20-cv-00458-ADA
DEVELOPMENT,                     §
               Plaintiff,        §
                                 §
     v.                          §
                                 §
MICROSOFT CORPORATION,           §
              Defendant.         §
                                 §
                 PLAINTIFF’S REPLY IN SUPPORT OF
               OPENING CLAIM CONSTRUCTION BRIEF
                                        TABLE OF CONTENTS

I.    Terms of U.S. Patent No. 7,388,868 (Case No. 6:20-cv-00458-ADA) ............................1

      A.     Agreed Terms of the ’868 Patent ..........................................................................1

      B.     Disputed Terms of the ’868 Patent .......................................................................1

             3.       “an emergency call router” .......................................................................1

             4.       “access gateway” ........................................................................................3

             5.       “target gateway” ........................................................................................6

             6.       “selectably operable” and “selectably routing” ......................................8

             7.       Microsoft fails to prove indefiniteness of dependent claim 12 by clear
                      and convincing evidence ............................................................................9

II.   U.S. Patent No. 7,676,550 ( Case No. 6:20-cv-00456) Disputed Claim Terms ...........11

      A.     Terms with the word “means” ............................................................................11

             8.       means for defining access rules for each of said presence contributors,
                      said access rules associated with each of said presence contributors
                      defining respective rights and privileges of said presence contributors
                      to access said presence information of said presentity after said
                      presence contributors have provided said presence information to said
                      presence server .........................................................................................12

             9.       means for authenticating one of said presence contributors to
                      determine said access rules associated with said one of said presence
                      contributors ..............................................................................................14

             10.      means for enabling access to said presence information of said
                      presentity by said one of said presence contributors based on said
                      access rules associated with said one of said presence contributors ...15

             11.      means for enabling access further includes means for filtering said
                      presence information of said presentity based on said access rules of
                      said one of said presence contributors to produce filtered presence
                      information and means for providing said filtered presence
                      information to said one of said presence contributors .........................16

             12.      means for enabling access further includes means for enabling said
                      one of said presence contributors to update said presence information


                                                                 i
             of said presentity based on said access rules of said one of said presence
             contributors ..............................................................................................18

     13.     means for enabling access further includes means for enabling said
             one of said presence contributors to define preference information
             associated with said presence information of said presentity based on
             said access rules of said one of said presence contributors ..................20

     14.     means for authenticating further includes means for assigning
             authentication credentials to each of said presence contributors and
             means for receiving said authentication credentials of said one of said
             presence contributors to authenticate said one of said presence
             contributors ..............................................................................................21

     15.     means for enabling further includes means for enabling access to said
             presence information of said presentity by multiple ones of said
             presence contributors simultaneously based on said respective access
             rules associated with said multiple ones of said presence
             contributors ..............................................................................................23

B.   Other disputed terms (without the word “means”) ..........................................25

     16.     presentity / presentities ............................................................................25

     17.     presence contributors ..............................................................................25




                                                       ii
                                             TABLE OF AUTHORITIES

Cases

Acromed Corp. v. Sofamor Danek Group,
   253 F.3d 1371 (Fed. Cir. 2001)............................................................................................... 13

Cisco Sys., Inc. v. TQ Delta, LLC,
   928 F.3d 1359 (Fed. Cir. 2019)................................................................................................. 3

Fisher-Rosemount Sys., Inc. v. Invensys Sys., Inc.,
   No. A-13-CA-587-SS, 2015 WL 1275910 (W.D. Tex. Mar. 19, 2015) ............................... 3, 4

Intellectual Ventures I LLC v. T-Mobile USA, Inc.,
    902 F.3d 1372 (Fed. Cir. 2018)................................................................................................. 2

Lecat’s Ventriloscope v. MT Tool & Mfg.,
   351 F. Supp. 3d 1100 (N.D. Ill. 2018) ...................................................................................... 9

Nevro Corp. v. Boston Scientific Corporation,
   955 F.3d 35 (Fed. Cir. 2020)............................................................................................. 12, 13

Noah Sys., Inc. v. Intuit Inc.,
   675 F.3d 1302 (Fed. Cir. 2012)............................................................................................... 14

Phillips v. AWH Corp.,
   415 F.3d 1303, 1320 (Fed. Cir. 2005)....................................................................................... 8

Sonix Tech. Co. v. Publ’ns Int’l, Ltd.,
   844 F.3d 1370 (Fed. Cir. 2017)............................................................................................... 14

Spansion, Inc. v. Int'l Trade Comm’n,
   629 F.3d 1331 (Fed. Cir. 2010)................................................................................................. 9

TecSec, Inc. v. Int'l Bus. Machs. Corp.,
   731 F.3d 1336 (Fed. Cir. 2013)............................................................................................... 11

TriMed, Inc. v. Stryker Corp.,
   514 F.3d 1256 (Fed. Cir. 2008)............................................................................................... 11

Typhoon Touch Techs., Inc. v. Dell, Inc.,
   659 F.3d 1376 (Fed. Cir. 2011)........................................................................................ passim

Whirlpool Corp. v. Ozcan,
   No. 2:15-CV-2103-JRG, 2016 WL 7474517 (E.D. Tex. Dec. 29, 2016) ................................. 9



                                                                      iii
Statutes

35 U.S.C. § 112 ...................................................................................................................... passim




                                                                          iv
I.      Terms of U.S. Patent No. 7,388,868 (Case No. 6:20-cv-00458-ADA)

        A.      Agreed Terms of the ’868 Patent

        Microsoft confirms its agreement that the term “emergency call muter” (term no. 1, recited

only in dependent claim 12) should be construed here as “emergency call router” to correct a

clerical error “made by the Patent Office.” Dkt. 47, 2. Microsoft also offers no basis to dispute

that the Court can and should take judicial notice that “the term ‘the origination station’ (term no.

2, recited in independent claims 1 and 18) makes antecedent reference to the term “an originating

station” introduced in respective claim preambles.” Dkt. 46, 3.

        B.      Disputed Terms of the ’868 Patent 1
                3.      “an emergency call router”

         WSOU’s Proposed Construction                      Defendant’s Proposed Construction
Plain and ordinary meaning                         back-up call router that is operable only when
                                                   the communication link fails

        Microsoft fails to explain how its impermissible rewrite of the “emergency call router”

term is not precluded by the claim language itself. WSOU had observed, for example, that claim

7 recites the “emergency call router” is “operable at least responsive to failure of the normal-

operation communication link.” Dkt. 46, 5. This independently “refutes Microsoft’s interpretation

that the ‘emergency call router’ is necessarily only operable when the communication link fails.”
Id. Microsoft’s sole response is that claim 7 is directed to “the operation of a ‘call priority

determiner’ not to the ‘emergency call router.’” Dkt. 47, 9. But claim 7 recites “said emergency

call router further comprises a call priority determiner.” Because the “call priority determiner” is

part of the “emergency call router,” it follows that operation of the “call priority determiner” is

necessarily an operation of the “emergency call router.” Microsoft failed to defend its “operable

only” rewrite against the demonstrable fact that claim 7 recites a feature of the “emergency call

router” is “operable at least responsive to failure of the normal-operation communication link.”


1 WSOU’s    briefing addresses the claim terms according to the “default order of terms” set forth in
     the Court’s OGP 3.2. It is unclear why Microsoft addressed the terms out of order.

                                                      1
       The facts here are analogous to those considered in Intellectual Ventures I LLC v. T-Mobile

USA, Inc., 902 F.3d 1372, 1377−80 (Fed. Cir. 2018). There, the Federal Circuit rejected a

narrowing construction as improperly excluding disclosed embodiments that were claimed in

dependent claims. Refusing to introduce an extraneous “only” requirement into claim 1, the

Circuit found that “[a]ny construction of claim 1 that required the resource allocator to allocate

resources using only information obtained from application layer 7, and not from network layer 3

or transport layer 4, would render these dependent claims meaningless.” Id. (emphasis added).

       While Microsoft argues the specification compels its construction, the disclosure it cites

reveals just the opposite. Microsoft first emphasizes a passage stating “[t]he apparatus is used

when, e.g., a total communication link failure condition occurs between the access gateway and
the softswitch.” Dkt. 47, 8 (quoting ’868 patent, Abstract) (emphasis altered). Setting aside that

the statement refers to the “apparatus” in general, and not the emergency call router in particular,

the use of “e.g.,” reveals disclosure of but one example use—i.e., it is not necessarily the only use.

Far from unambiguously requiring an “only” qualifier, the Abstract directly refutes it.

       Microsoft also spills much ink in quoting (without accompanying explanation) certain

disclosure addressing example embodiments. Dkt. 47, 8 (collecting citations). None of the

quotations, however, unambiguously require that the “emergency call router” is only operational

when the communication link fails.         That certain embodiments describe the failure of a
communication link as an example condition which may trigger certain operability does not mean

that the claimed “emergency call router” must otherwise remain completely inoperable.

       It is telling that Microsoft avoided certain passages that undermine its narrowing rewrite.

For example, the ’868 patent discloses “[t]he emergency call router 48 is operable to provide

selected, rudimentary local call control functionality to the access gateway and the local network

associated with the gateway.” ’868 patent, 7:41−43. Several examples of such calls are disclosed.

Id., 7:44−55. One such example refers to routing “[h]igher-priority calls . . . prior to lower-priority

calls.” Id. This reflects at least the language of claim 7, where the “emergency call router” has a

“call priority determiner” that is “operable at least [(i.e., not only)] responsive to failure of the

                                                      2
normal-operation communication link.” Id., 10:58−60. At the close of that same paragraph, the

’868 patent states, “[u]pon failure of the communication link, many of such calls are no longer

able to be completed.” Id., 7:55−56 (emphasis added). The above disclosure confirms the

understanding that the emergency call router may operate to provide certain call functionality even

before failure of the communication link.        Similarly, the paragraph that follows provides

exemplary operations of the emergency call router that are not explicitly limited as being

implemented only when the communication link fails. Id., 7:57−8:12.

       Even if the specification had only disclosed one embodiment in which the only described

operation of the emergency call router was a back-up call routing function when the

communication link fails, which is not the case here, it still would be improper to import this as a

claim limitation. Cisco Sys., Inc. v. TQ Delta, LLC, 928 F.3d 1359, 1364 (Fed. Cir. 2019) (“[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited”) (quoting Liebel-Flarsheim Co v. Medrad, Inc., 358

F.3d 898, 913 (Fed. Cir. 2004)).
               4.      “access gateway”
        WSOU’s Proposed Construction                      Defendant’s Proposed Construction
Plain and ordinary meaning                        gateway coupled to the packet data network for
                                                  communication with a softswitch

       Microsoft falsely asserts that the ’868 patent provides lexicography for the disputed term.

Dkt. 47, 3 n.2 (“WSOU cannot fairly dispute that the specification defines ‘gateways’ as ‘[d]evices

[that] form gateways to the packet data network.’”) (partially quoting ’868 patent, 2:26−29); see

also id., 4. The quoted statement is not reasonably interpreted as being a lexicographic requirement

for the claimed inventions, but rather it appears only in the background section of the ’868 patent

in discussing the art in general. See Fisher-Rosemount Sys., Inc. v. Invensys Sys., Inc., No. A-13-

CA-587-SS, 2015 WL 1275910, at *11 (W.D. Tex. Mar. 19, 2015) (“Lexicography only arises




                                                     3
when the patent drafter ‘clearly, deliberately, and precisely define[s] the term.’”) (quoting

Sinorgchem Co., Shandong v. Int’l Trade Comm’n, 511 F.3d 1132, 1136 (Fed. Cir. 2007)).

       Microsoft’s impermissible attempt to import a background description of a “packet data

network” as a claim limitation also flies in the face of what the ’868 patent states immediately after

the background section: “[t]he present invention, accordingly, advantageously provides call-

routing apparatus, and an associated method, by which to provide at least rudimentary call routing

functions to route a call in a packet-based, or other, communication system.” ’868 patent, 3:28−33

(emphasis added). Use of “or other” here in describing “the present invention” expressly refutes

importing “packet data network” is an affirmative claim limitation; and it also refutes Microsoft’s

strained interpretation of the background section as containing clear, deliberate, and precise

lexicography for the claimed inventions. Fisher-Rosemount, 2015 WL 1275910, at *11.
       Microsoft also concedes that, in the context of the claims, “access” is not a “generic

qualifier” but rather “defines a particular gateway.” Dkt. 47, 3. WSOU agrees the “access”

qualifier is itself definitional, which only underscores that no construction is required here.

Notwithstanding Microsoft’s concession, its proposed construction removes the admittedly

definitional “access” qualifier altogether. Claim construction is not an exercise at swapping a

party’s preferential phrasing for a word that is itself admittedly definitional.

       Microsoft also falsely asserts that its construction is somehow necessary to explain “how
[the access gateway] fits into the claimed communication system.” Dkt. 47, 4. Setting aside that

explaining the invention is the purview of the specification, not the claims, Microsoft unduly

diminishes the surrounding contexts in which the “access gateway” term is recited. Claim 18, for

example, recites how the “access gateway” is interrelated with other claim elements as follows:

“connecting the emergency call router, as a preliminary operation, between at least a first access

gateway and a target gateway of the communication system.” ’868 patent, 12:31−34. Claim 1 (the

only other independent claim of the ’868 patent) similarly recites the “access gateway” in the

context of it being “coupled to” an “emergency call router” (10:17−18), which likewise has other

system interrelationship limitations directed thereto (10:17−29). Claims depending from claim 1

                                                      4
recite additional system interrelationships. See, e.g., claim 2 (“said emergency call router is

embodied at the first access gateway”); claim 3 (“said emergency call router forms a standalone

entity, connectable to the access gateway”); claim 4 (“the access gateway comprises a functional

aggregation point at which a first gateway device and at least a second gateway device are

connected and wherein said emergency call router is coupled to the functional aggregation point”).

The specific interrelationship of elements set forth in the claims reveals that when a particular

interrelationship with the “access gateway” is required, it is recited. It would be erroneous,

therefore, to import examples from the specification as claim limitations, as Microsoft proposes.

       Microsoft errs in not only seeking to add the requirement that each recited “access

gateway” must be “coupled to the packet data network” (an unrecited element), but also in seeking

to add the functional requirement, “for communication with the softswitch” (also an unrecited

element). Microsoft fails to establish that either extraneous limitation is “unambiguously required”

in the claim language or intrinsic evidence. Dkt. 46, 6−7 (collecting cases). Moreover, Microsoft’s

impermissible rewrite is inconsistent with the context of the claim language. An overview of an

example embodiment described with reference to Fig. 1 illustrates the point.




’868 patent, Fig. 1 (reproduced in part, coloring added for emphasis).

                                                     5
       Fig. 1 illustrates a non-limiting example of an access gateway 16-1 (abbreviated AGW and

colored green above) that may be in communication with and/or a part of what is referred to as

“[a]pparatus 38 of an embodiment of the present invention” (apparatus 38 is colored yellow

above). Id., 7:10. The softswitch 34 (abbreviated SS and colored red above) and PDN 14 are both

shown as opposite a communication failure 44 (also colored red). This disclosure proscribes

restricting “access gateway” in the context of the claims in terms of (1) necessarily being coupled

to a packet data network and (2) necessarily employing the function “for communication with the

softswitch.” Indeed, Microsoft’s construction risks excluding the illustrated embodiment where

access gateway 16-1 operates even when softswitch 34 and PDN 14 are both opposite failure 44.

       Perhaps in late recognition of these fatal flaws in its construction, Microsoft relegates to a

footnote an entirely new and inconsistent position that its “construction could be readily amended

to swap ‘communication system controller’ for ‘softswitch.’” Dkt. 47, 6 n.3. Microsoft’s

vacillation here only underscores that neither one of its alternative constructions is unambiguously

required by the intrinsic evidence. Dkt. 46, 6−7. Even if one were to set aside the lateness of

Microsoft’s alternative construction (id.), which it fails to expressly request that the Court adopt,

the ’868 patent discloses clear distinctions between the unrecited softswitch 34 and the recited

“communication system controller.” Microsoft’s terse suggestion that “softswitch” and “comm.

system controller” may be interchanged in its proposed construction, without affecting claim scope

or meaning, is simply an untimely, unsupported, and insupportable proposition. Dkt. 47, 6 n.3.

       Finally, Microsoft belatedly alleges a lack of clarity with respect to certain recitations of

the “access gateway” term. Dkt 47, 4 (pointing, inter alia, to “the access gateway” recited in claim

1). The time to disclose indefiniteness challenges has passed, and at this late stage, any alleged

indefiniteness contention against an “access gateway” term should be deemed waived.

               5.      “target gateway”
   WSOU’s Proposed Construction                  Defendant’s Proposed Construction
Plain and ordinary meaning               gateway coupled to the emergency call router and
                                         separate from the access gateway


                                                     6
       Microsoft mischaracterizes the dispute over this term as “whether ‘target gateway’ and

‘access gateway’ can properly be construed to mean the same gateway.” Dkt. 47, 10. Microsoft’s

strawman attack (offered without citation) falsely suggests WSOU has offered a definition for this

term. Not so. WSOU has consistently held that “target gateway” should be afforded its plain and

ordinary meaning, in view of the varying contexts in which it is recited. The dispute here is more

accurately characterized as whether Microsoft has sufficiently defended its attempt to add two

distinct requirements (i.e., both (1) “coupled to . . .” and (2) physically “separate”) for every

instance “target gateway” is recited. Dkt. 47, 10 (erroneously seeking to construe “target away”

as “gateway coupled to the emergency call router and separate from the access gate”). It has not.

       Microsoft does not dispute its construction is presumptively incorrect because it would

render superfluous certain claim language recited in claim 1. Dkt. 46, 8 (citing Power Mosfet

Techs., L.L.C. v. Siemens AG, 378 F.3d 1396, 1410 (Fed. Cir. 2004) (“interpretations that render

some portion of the claim language superfluous are disfavored.”)). Nor does Microsoft dispute its

construction is presumptively incorrect because it would “import—literally verbatim—a limitation

from claim 1 into claim 18.” Id. (citing SRI Intern. v. Matsushita Elec. Corp. of America, 775 F.2d

1107, 1122 (Fed. Cir. 1985) (en banc) (“It is settled law that when a patent claim does not contain

a certain limitation and another claim does, that limitation cannot be read into the former claim.”)).

Both presumptions stand unrebutted because Microsoft opted to ignore them both in its response.

       Microsoft also points to no intrinsic evidence unambiguously requiring that the claimed

“access gateway” must be physically “separate from” the claimed “target gateway.” While the

burden does not rest with WSOU to prove a negative, several counterexamples exist. For example,

the specification offers the following description of an illustrated embodiment: “[w]hile separately

identified for purposes of illustration, the gateways form integral parts of the network.” ’868

patent, 5:55−57. In addition, certain gateways may each be connected via the same aggregation

point. Id., 6:3−8. The ’868 patent further discloses that the access gateway may, in some instances,

embody other claimed components, such as the emergency call router. Id., 7:37−39. Microsoft

does not contest that certain “dependent claims confirm that there is not necessarily physical

                                                      7
separation between elements introduced in claim 1.” Dkt. 46, 8. These examples collectively

reveal that the recitation of two elements in the claims does not necessarily require physical

separation of those two elements. Microsoft’s attempt to add “separate from” should be rejected.
                6.      “selectably operable” and “selectably routing”
        WSOU’s Proposed Construction                           Defendant’s Proposed Construction
Plain and ordinary meaning                            deciding whether to permit a call to be routed
                                                      based on call-type or call priority

        Microsoft oversimplifies the dispute over these terms as “whether claim terms using the

contrived term ‘selectably’ require construction.” Dkt. 47, 12. The dispute is more correctly

characterized as whether Microsoft has justified its attempt to import as claim limitations its

interpretation of disclosure directed to how “selectable operable” or “selectably routing” may be

effected in certain embodiments, without actually offering any definition for any word recited in

the disputed terms. Microsoft argues its construction “aligns with the breadth of the specification”

by restricting “selectably” to an unrecited decision that must be based on what Microsoft identifies

as two alternative options. Id. But an analogous argument could be made for every other

transgression of the “cardinal sin” of reading limitations from the specification into the claims.

Phillips v. AWH Corp., 415 F.3d 1303, 1320 (Fed. Cir. 2005) (“One of the cardinal sins of patent

law [is] reading a limitation from the written description into the claims.”) (quoting SciMed Life

Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1340 (Fed. Cir. 2001)).

        A holistic view of the claim language reveals no construction is required. Dkt. 46, 9−10.

Claim 1 recites “said emergency call router selectably operable . . . for routing the call of the first

selected call-type.” Claim 1 further recites “said emergency call router determines whether the

call request is for a call of the first selected call-type prior to said operation of routing the call of

the first selected call-type.” When viewed in context, therefore, the “selectably” qualifier does not

refer to a separate, unrecited decision, as Microsoft argues. Rather, it simply reflects that the

routing operation is not performed unless at least “the emergency call router determines [that] the

call request is for a call of the first selected call-type.”


                                                         8
        A plain reading of claim 18 likewise reveals no construction is required. Claim 18 recites

the “selectably routing” term within the context, “selectably routing a call request of the selected

call-type.” Claim 18 further recites “determining whether the call request is for a call of the

selected call-type prior to said operation of selectably routing.” Like claim 1, the “selectably”

qualifier of claim 18 does not refer to a separate, unrecited decision, as Microsoft argues. Rather,

it simply reflects that the routing operation is not performed unless it is at least determined that

“the call request is for a call of the selected call-type.”

        This plain reading of the claim language does not render superfluous the “determines” and

“determining” limitations of claims 1 and 18 (respectively). Cf. Dkt. 47, 12 (“WSOU’s position

impermissibly renders the word “selectably” superfluous[.]”). On the contrary, it gives meaningful

effect to the “determines” / “determining” limitations and recognizes that it is because of those

limitations that the routing operation is recited in the context of a “selectably” qualifier.

                7.      Microsoft fails to prove indefiniteness of dependent claim 12 by clear
                        and convincing evidence
        WSOU’s Proposed Construction                          Defendant’s Proposed Construction
Plain and ordinary meaning; not indefinite.          Indefinite

        Claim 12 is presumptively definite. Microsoft has failed to prove indefiniteness of

dependent claim 12 by clear and convincing evidence merely by offering attorney argument,

without the support of any expert testimony. Because Microsoft’s “garden-variety theory of

indefiniteness ‘requires a determination whether those skilled in the art would understand what is

claimed,’ Spansion, Inc. v. Int'l Trade Comm’n, 629 F.3d 1331, 1344 (Fed. Cir. 2010) (citation

omitted), the Court [should] conclude[] that expert testimony is necessary” here to meet the

exacting burden of proof. Lecat’s Ventriloscope v. MT Tool & Mfg., 351 F. Supp. 3d 1100, 1114

(N.D. Ill. 2018); see also Whirlpool Corp. v. Ozcan, No. 2:15-CV-2103-JRG, 2016 WL 7474517,

at *3 (E.D. Tex. Dec. 29, 2016) (rejecting indefiniteness contention and noting that the accused

infringer only provided attorney arguments to support its position, and no expert testimony).

Claim 12 is reproduced below for ease of reference:

                                                        9
           The apparatus of claim 1 wherein the communication system further comprises
           a local-network alternate station, wherein said emergency call muter is further
           for determining whether the call of the selected call-type shall be completable
           by way of the normal-operation communication link and for rerouting a call
           request to the local-network alternate station upon determination that the call
           completion by way of the normal-operation communication link.

’868 patent, 11:22−29 (claim 12).

       In providing mere speculation as to the perspective of a person of ordinary skill in the art,

Microsoft’s counsel first feigns ignorance concerning the criterion upon which the claimed

determination is made. Dkt. 47, 14. But claim 12 is agnostic as to how its claimed “determining”
is performed, and it is the purview of the specification, not the claims, to provide a description for

how an invention may be implemented according to example embodiments. A plain reading of

claim 12 reveals that the “determining” is recited with reasonable certainty in terms of what is

being determined—i.e., “whether the call of the selected call-type shall be completable by way of

the normal-operation communication link.”

       Microsoft then raises the attorney argument that claim 12 lacks reasonable certainty as to

how the “rerouting” limitation is tied to the “determining” limitation. Id., 14−15. The attorney

argument that “rerouting” is not expressly tied to a particular outcome of the “determining” does

not prove indefiniteness. It is sufficient here that the claimed “rerouting” is based upon the
antecedent determination, regardless of whether the outcome is affirmative or negative.

       If the Court is inclined to find that construction of claim 12 would be helpful, the scope

and meaning would not be changed by restating the antecedent reference as follows: “[t]he

apparatus of claim 1 wherein the communication system further comprises a local-network

alternate station, wherein said emergency call muter is further for determining whether the call of

the selected call-type shall be completable by way of the normal-operation communication link

and for rerouting a call request to the local-network alternate station based upon the determination

that of whether the call of the selected call-type shall be completable the call completion by

way of the normal-operation communication link.” WSOU proposes this in the alternative.


                                                     10
II.     U.S. Patent No. 7,676,550 ( Case No. 6:20-cv-00456) Disputed Claim Terms
        A.      Terms with the word “means”

        For each of the disputed terms including the word “means,” the parties dispute whether the

rebuttable presumption that § 112 ¶ 6 applies has been overcome. For each “means” term identified

by Defendant, the corresponding structure is recited in the preamble of claim 1 itself, and thus the

rebuttable presumption is overcome, specifically the recited structure within the claims themselves

is: multiple access presence agent with presence server. ’550 patent, 8:30-31. TriMed, Inc. v.

Stryker Corp., 514 F.3d 1256, (Fed. Cir. 2008) (“Sufficient structure exists when the claim

language specifies the exact structure that performs the functions in question without need to resort

to other portions of the specification or extrinsic evidence for an adequate understanding of the

structure.”); TecSec, Inc. v. Int'l Bus. Machs. Corp., 731 F.3d 1336, 1347 (Fed. Cir. 2013) (To

determine whether a claim recites sufficient structure, “it is sufficient if the claim term is used in

common parlance or by persons of skill in the pertinent art to designate structure, even if the term

covers a broad class of structures and even if the term identifies the structures by their function.”).

And in fact, while almost all of Defendant’s proposed structures for these terms improperly seeks

to include more structure than required, in each case Defendant also identifies a [multiple access]

presence agent and presence server, which is recited in the claim language itself. And as the

specification itself recites:

             “The presence server 160 is a physical entity that can operate as either the
             PA 150 or as a proxy server for routing requests from watchers 170 to the
             PA 150. The presence server 160 stores the presence information 180 for a
             plurality of presentities 110. Thus, the PA 150, in combination with the
             presence server 160, is operable to receive presence information of the
             presentity 110 from the PUAS 140, receive requests from watchers 170 for
             the presence information and provide the presence information to the
             watcher(s) 170.”

’550 patent, 4:33-41. In other words, the multiple access presence agent with presence server

performs all of the recited functions. In the exemplary embodiments of the specification, it is

disclosed that the multiple access presence agent and presence server performs each of the recited

                                                      11
functions. See e.g., Id., 1:56-2:6, 2:7-20, 2:21-26, 5:48-61, 5:62-6:11, 6:12-23, 6:24-31, 6:32-43,

6:44-57.

       Regardless, even if these claim terms are subject to 112 ¶ 6, Defendant’s proposed

constructions should be rejected at least because: (i) Defendant misidentifies the alleged means-

plus-function term; (ii) Defendant misidentifies the recited function; and (iii) Defendant

improperly seeks to include more structure than is required. Finally, Defendant also proposes each

of its proposed terms are indefinite for failure to disclose an algorithm. Defendant is wrong for at

least two reasons. Defendant is wrong because neither the claims or Defendant’s own (improper)

proposed structures recite a general-purpose computer or processor. See Nevro Corp. v. Boston

Scientific Corporation, 955 F.3d 35, 42-43 (Fed. Cir. 2020) (no requirement for a specific

algorithm when the identified structure is not a general-purpose computer or processor).
       For example, while the specification discloses that the presence user agents (PUAs) are

software programs that can run on any device, terminal, or any combination of generic hardware

and software (see Id., 3:41-58), that is not the case for the presence server and presence agent (PA).

Instead, the presence server is described as a “physical entity” (Id., 4:33-35) and, along with the

presence agent, performs each of the recited functions in the exemplary embodiments. In other

words, the presence server is a special purpose “physical entity” that along with the multiple access

present agent, operates to specifically perform the recited functions. While WSOU disagrees that
disclosure of an algorithm is required, to the extent disclosure of any algorithms are necessary, the

claims are not indefinite because the specification and claims disclose such algorithms.
               8.      means for defining access rules for each of said presence contributors,
                       said access rules associated with each of said presence contributors
                       defining respective rights and privileges of said presence contributors
                       to access said presence information of said presentity after said
                       presence contributors have provided said presence information to said
                       presence server

       As an initial matter, this term is not subject to 35 U.S.C. § 112 ¶ 6 for the reasons discussed
above in Section II.A. Regardless, Defendant misidentifies the alleged means-plus-function term

by over-including claim language. Defendant argues that not including claim language that is not

                                                     12
part of the recited function would “thereby write it out for claim construction purposes of assessing

infringement…” Resp. Br. at 19-20. None of that is true; the claim language does not magically

disappear. WSOU simply disagrees that the “said access rules…” portion of the language recites

function. Because it does not, the “said access rules…” portion merely provides requirements as

to the access rules once they are defined. If this term were subject to 35 U.S.C. § 112 ¶ 6 (and it is

not), the correct recited function here is “defining access rules for each of said presence

contributors.” Defendant further compounds its error by misidentifying the recited function to

similarly over-include claim language that does not recite function. Defendant’s proposed

construction should further be rejected because it recites structure that is unnecessary to perform

the recited function. Defendant’s proposal to include “presentity 110” is unnecessary to perform

the function of “defining access rules for each of said presence contributors.” For example, the

specification describes that “each multiple access presence agent 150a and 150b is capable of

defining access rules 210 for each of the presence contributors 120.” ’550 patent, 5:50-52.

Defendant’s citations to the specification only show that the presentity provides input to the

multiple access presence agent, the presentity does not perform the recited function. Regardless,

as already shown the multiple access presence agent is all that is necessary. See Acromed Corp. v.

Sofamor Danek Group, 253 F.3d 1371, 1382 (Fed. Cir. 2001) (“a court may not import into the

claim structural limitations from the written description that are unnecessary to perform the

claimed function.”).

       Finally, Defendant is wrong that this term is indefinite for failure to disclose an algorithm.

First, Defendant is wrong because neither the claims or Defendant’s own (improper) proposed

structure recite a general-purpose computer or processor. See Nevro Corp., 955 F.3d at 42-43 (no

requirement for a specific algorithm when the identified structure is not a general-purpose

computer or processor). Second, to the extent disclosure of the algorithm is deemed to be

necessary, the specification, as well as the claim itself, discloses the corresponding algorithm:

“define respective rights and privileges of presence contributors to access the presence information

of a presentity.” See ’550 patent, 1:60-63, 5:62-6:1, 6:65-7:3, 7:38-41, 7:65-8:5, 8:36-39, Figs. 3,

                                                     13
4. Despite Defendant’s own admission that the cited portions of the specification provide

“descriptions of what an access rule may be” (Resp. Br. at 21), Defendant argues that none of it is

“textual … or other description” of an algorithm. Id. The Federal Circuit instructs that the

algorithm can be expressed “in any understandable terms including as a mathematical formula, in

prose, or as a flow chart, or in any other manner that provides sufficient structure.” Noah Sys., Inc.

v. Intuit Inc., 675 F.3d 1302, 1312 (Fed. Cir. 2012). By providing a description of what the access

rules may be, the specification describes how to define the access rules. Additionally, Defendant

has failed to meet its burden. It is Defendant’s burden to prove its contention of indefiniteness by

clear and convincing evidence. Sonix Tech. Co. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed.

Cir. 2017). In Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376, 1384-86 (Fed. Cir. 2011),

the Federal Circuit reversed summary judgment that a means-plus-function limitation was invalid

for failing to disclose corresponding structure of an algorithm where the Federal Circuit found that

there was no evidence that a programmer of ordinary skill would not be able to program the

algorithm based on the textual description. Id. Defendant has not shown that a person of skill in

the art would not be able to provide an operative software program for the specified function. Id.

(holding that to satisfy the disclosure requirement of the statute, “the patent need only disclose

sufficient structure for a person of skill in the field to provide an operative software program for

the specified function”).
               9.      means for authenticating one of said presence contributors to
                       determine said access rules associated with said one of said presence
                       contributors

       As an initial matter, this term is not subject to 35 U.S.C. § 112 ¶ 6 for the reasons discussed

above in Section II.A. The only disagreement (in addition to whether the term is subject to 35

U.S.C. § 112 ¶ 6 at all) appears to be whether disclosure of an algorithm is required. It is not. In

any case, first, Defendant is wrong because neither the claims nor Defendant’s own proposed

structure recite a general-purpose computer or processor. Second, to the extent disclosure of the

algorithm is deemed to be necessary, the specification discloses the corresponding algorithm:

“determine if said presence contributor is authenticated based on provided authentication

                                                     14
credentials.” See ’550 patent, 1:32-34, 2:21-26, 6:44-53, 7:4-12, 7:42-47, 8:5-22, Fig. 5. These

descriptions show how the recited authenticating is performed. For example, at the outset, the

specification discloses that “access to presence agents is secured, typically by user name and

password.” ’550 patent, 1:32-33. This discloses the standard operation of determining if there is a

match to a provided username and password combination. Then, the specification provides further

examples of authentication credentials that can similarly be authenticated like a username

password combination. See e.g., 2:21-26, 6:44-53. This is further confirmed where the

specification discloses that “presence contributor A provides its authentication credentials to the

presence agent 150 to authenticate presence contributor A.” Id., 7:4-12; see also 7:42-47. The

specification also discloses that there is no authentication if the provided authentication credentials

are incorrect. 8:5-22. As the specification teaches, as with typical username password

combinations, authentication is performed by determining if the provided authentication

credentials are correct (i.e. a match) or incorrect; see also Typhoon Touch, 659 F.3d at 1384-86

(holding that to satisfy the disclosure requirement of the statute, “the patent need only disclose

sufficient structure for a person of skill in the field to provide an operative software program for

the specified function”).
               10.     means for enabling access to said presence information of said
                       presentity by said one of said presence contributors based on said
                       access rules associated with said one of said presence contributors

       As an initial matter, this term is not subject to 35 U.S.C. § 112 ¶ 6 for the reasons discussed

above in Section II.A. If this term were subject to 35 U.S.C. § 112 ¶ 6 (and it is not), Defendant’s

proposed construction should further be rejected because it recites structure that is unnecessary to

perform the recited function. Defendant’s proposal to include “presence user agent 140, and

communications network 130” is unnecessary to perform the recited function. For example, the

specification describes that the presence agent grants a presence contributor A with the rights and

privileges associated with the access rules for presence contributor A, which may include the

ability to view, set, and/or change presence information about the presentity. ’550 patent, 7:13-30.

The communications network and presence user agent are, at best, both inputs to the recited

                                                      15
function but are in fact not required at all. There is no requirement that there be a communication

network for “enabling access to said presence information…”; in fact, Figure 2 shows that the

presence server is its own “physical entity” and can be directly interfaced with by contributors

120. A presence user agent plays no part in the “enabling access to said presence information…”

where the presence information is stored and maintained in the presence server. See Id., Fig. 2.

       Finally, Defendant is wrong that this term indefinite for failure to disclose an algorithm.

First, Defendant is wrong because neither the claims or Defendant’s own (improper) proposed

structure recite a general-purpose computer or processor. Second, to the extent disclosure of the

algorithm is deemed to be necessary, the specification, as well as the claim itself, discloses the

corresponding algorithm: “determine access rules for said one of said presence contributors and
granting said one of said presence contributors the rights and privileges associated with said access

rules.” See ’550 patent, 1:63-2:2, 7:9-30, 7:61-8:7, 8:8-22, Figs. 3, 5. As the specification discloses

in an exemplary embodiment, after authentication, the presence agent determines the appropriate

access rules and, based on those access rules, grants the rights and privileges associated with the

access rules, where the rights and privileges may vary from user to user. See e.g. Id., 7:9-30, 7:61-

8:7; see also Typhoon Touch, 659 F.3d at 1384-86 (holding that to satisfy the disclosure

requirement of the statute, “the patent need only disclose sufficient structure for a person of skill

in the field to provide an operative software program for the specified function”).
               11.     means for enabling access further includes means for filtering said
                       presence information of said presentity based on said access rules of
                       said one of said presence contributors to produce filtered presence
                       information and means for providing said filtered presence
                       information to said one of said presence contributors

       As an initial matter, this term is not subject to 35 U.S.C. § 112 ¶ 6 for the reasons discussed

above in Section II.A. Regardless, Defendant misidentifies the alleged means-plus-function term

by over-including claim language. Further, if this term were subject to 35 U.S.C. § 112 ¶ 6 (and it

is not), and if this term was further evaluated as two separate terms (which Defendant did not

propose and does not specify), then the identified functions proposed by Defendant are addressed


                                                      16
separately: For the alleged function “filtering said presence information of said presentity based

on said access rules of said one of said presence contributors to produce filtered presence

information,” Defendant’s proposed construction should further be rejected because it recites

structure that is unnecessary to perform the recited function. Defendant’s proposal to include

“access rules 210” is unnecessary to perform the recited function. Here, the access rules are

expressly recited in the proposed function itself, and furthermore, as the specification describes,

while the access rules are an input in performing the filtering, the actual performance of filtering

is accomplished by the multiple access presence agent. See ’550 patent, 5:48-6:11. Defendant also

proposes the proposed function/”term” is indefinite for failure to disclose an algorithm. Defendant

is wrong for at least two reasons. First, Defendant is wrong because neither the claims or

Defendant’s own (improper) proposed structure recite a general-purpose computer or processor.

Second, to the extent disclosure of the algorithm is deemed to be necessary, the specification, as

well as the claim itself, discloses the corresponding algorithm: “select some or all of said
presentity’s presence information to allow said one of said presence contributor to access or view.”

See ’550 patent, 4:44-55, 5:48-6:11, 7:48-54, 8:1-4, Figs. 4, 5. As the specification teaches in an

exemplary embodiment, the access rules may include filters that operate to only allow a portion of

the presence information to be provided to a presence contributor, such as in the case where access

rule A may allow an assistant to have access/view to professional contacts of a manager but not
the personal contacts on the manager’s buddy list. See e.g., Id., 5:48-6:11; see also Typhoon Touch,

659 F.3d at 1384-86 (holding that to satisfy the disclosure requirement of the statute, “the patent

need only disclose sufficient structure for a person of skill in the field to provide an operative

software program for the specified function”).

       Next, for the alleged function, “providing said filtered presence information to said one of

said presence contributors,” Defendant’s proposed construction should further be rejected because

it recites structure that is unnecessary to perform the recited function. Defendant’s proposal to

include “presence user agent 140, and communications network 130 or 135” is unnecessary to

perform the recited function. For example, the specification describes that the multiple access

                                                    17
presence agent may have access rules that cause presence contributor A to only access/view some

or all of a presentity’s presence information. ’550 patent, 5:48-6:11. Furthermore, as shown in

Figure 2, presence contributors may have direct access to the presence server (a “physical entity”)

with presence agents. While it may or may not be the case that the present user agent is the one

provided with the filtered presence information, the presence user agent has no role in performing

the recited function. Defendant also asserts the claim language is indefinite ostensibly because

there is no disclosure of a corresponding algorithm. Defendant is wrong for at least two reasons.

First, neither the claims nor Defendant’s own (improper) proposed structure recite a general-

purpose computer or processor. Second, to the extent disclosure of the algorithm is deemed to be

necessary, the specification, as well as the claim itself, discloses the corresponding algorithm:

“allow said one of said presence contributor to access or view the selected some or all of said
presentity’s presence information.” See ’550 patent, 4:44-55, 5:48-6:11, 7:48-54, 8:1-4, Figs. 4, 5.

As the specification teaches in an exemplary embodiment, the access rules may include filters that

operate to only allow a portion of the presence information to be provided to a presence

contributor, such as in the case where access rule A may allow an assistant to have access/view to

professional contacts of a manager but not the personal contacts on the manager’s buddy list. See

e.g., Id., 5:48-6:11; see also Typhoon Touch, 659 F.3d at 1384-86 (holding that to satisfy the

disclosure requirement of the statute, “the patent need only disclose sufficient structure for a person
of skill in the field to provide an operative software program for the specified function”).
               12.     means for enabling access further includes means for enabling said one
                       of said presence contributors to update said presence information of
                       said presentity based on said access rules of said one of said presence
                       contributors

       As an initial matter, this term is not subject to 35 U.S.C. § 112 ¶ 6 for the reasons discussed

above in Section II.A. Also, Defendant misidentifies the alleged means-plus-function term by

over-including claim language. If this term were subject to 35 U.S.C. § 112 ¶ 6 (and it is not),

Defendant’s proposed construction should further be rejected because it recites structure that is

unnecessary to perform the recited function. Defendant’s proposal to include “presence

                                                      18
contributors 120, access rules 210, presence user agent 140, and communications network 130” is

unnecessary to perform the recited function. For example, the specification describes that in order

to restrict access to the presence information managed by multiple presence agents, access rules

may be created to define the scope and/or ability of a presence contributor to set/change the

presence information of a presentity. ’550 patent, 5:48-6:22; see also id., 8:18-22. Only the

multiple access presence agent and presence server are necessary to perform the recited function.

The access rules are only an input to performing the recited function and do not perform the recited

function, the presence contributors only provide further inputs and do not perform the recited

function, and the rest of Defendant’s extraneous proposal, presence user agent and

communications network, have no role in the performance of the recited function. As shown in

Figure 2, the contributors may have direct access to the presence server, and while the presence

user agent may or may not be requesting to update, it has no role in performing “enabling said one

of said presence contributors to update said presence information…”
       Finally, Defendant is wrong that this term is indefinite for failure to disclose an algorithm.

First, Defendant is wrong because neither the claims or Defendant’s own (improper) proposed

structure recite a general-purpose computer or processor. Second, to the extent disclosure of the

algorithm is deemed to be necessary, the specification, as well as the claim itself, discloses the

corresponding algorithm: “providing one of said presence contributors the ability to set/change
the presence information of said presentity subject to any limits on the ability according to said

access rules.” See ’550 patent, 5:48-6:1, 6:12-22, 7:13-30, 7:54-60, 7:65-8:4. In an exemplary

embodiment, the specification teaches to restrict access to presence information, the multiple

access presence agents are capable of defining access rules for each of presence contributors A-E,

the access rules defining the respective rights and privileges of the presence contributors. Using

those access rules for each corresponding presence contributor, the multiple access presence agent

may put limits on certain presence contributor’s ability to update presence information of a

presentity, allowing the control of only certain elements of the presence state but not others. For

example, housekeeping personnel may be able to update whether a room has been cleaned but

                                                    19
cannot make changes to a guest bill. See e.g., Id., 5:48-6:1, 6:12-22; see also Typhoon Touch, 659

F.3d at 1384-86 (holding that to satisfy the disclosure requirement of the statute, “the patent need

only disclose sufficient structure for a person of skill in the field to provide an operative software

program for the specified function”).
               13.     means for enabling access further includes means for enabling said one
                       of said presence contributors to define preference information
                       associated with said presence information of said presentity based on
                       said access rules of said one of said presence contributors

       As an initial matter, this term is not subject to 35 U.S.C. § 112 ¶ 6 for the reasons discussed

above in Section II.A. Defendant misidentifies the alleged means-plus-function term by over-

including claim language. Regardless, here, the parties agree on the recited function but disagree

on the corresponding structure. If this term were subject to 35 U.S.C. § 112 ¶ 6 (and it is not),

Defendant’s proposed construction should further be rejected because it recites structure that is

unnecessary to perform the recited function. Defendant’s proposal to include “access rule 210,

presence user agent 140, and communications network 130” is unnecessary to perform the recited

function. For example, the specification describes that in order to restrict access to the presence

information managed by multiple presence agents, access rules may be created to define the scope

and/or ability of a presence contributor to set/change the preference information of a presentity.

’550 patent, 5:48-52, 6:23-31; see also id., 8:18-22. Only the multiple access presence agent and

presence server are necessary to perform the recited function. The access rules are only an input

to performing the recited function and do not perform the recited function (and are specifically

recited in the claim language as inputs), and the presence user agent and communications network

have no role in the performance of the recited function. As shown in Figure 2, the contributors

may have direct access to the presence server, and while the presence user agent may or may not

be requesting to define presence information, it has no role in performing “enabling said one of

said presence contributors to define presence information…”

       Finally, Defendant is wrong that this term is indefinite for failure to disclose an algorithm.

First, Defendant is wrong because neither the claims or Defendant’s own (improper) proposed

                                                     20
structure recite a general-purpose computer or processor. Second, to the extent disclosure of the

algorithm is deemed to be necessary, the specification, as well as the claim itself, discloses the

corresponding algorithm: “providing one of said presence contributors the ability to set/change

the preference information of said presentity subject to any limits on the ability according to said

access rules.” See ’550 patent, 5:48-52, 6:23-31; see also id., 8:18-22. In an exemplary

embodiment, the specification teaches to restrict access to presence information, the multiple

access presence agents are capable of defining access rules for each of presence contributors A-E,

the access rules defining the respective rights and privileges of the presence contributors. Using

those access rules for each corresponding presence contributor, the multiple access presence agent

may allow or restrict the ability of a presence contributor to set/change the preference information

for a presentity, such as an access rule that prevents a presence contributor from limiting the

provided presence information to other watchers. See e.g., Id., 5:48-52, 6:23-31; see also Typhoon

Touch, 659 F.3d at 1384-86 (holding that to satisfy the disclosure requirement of the statute, “the

patent need only disclose sufficient structure for a person of skill in the field to provide an operative

software program for the specified function”).
                14.     means for authenticating further includes means for assigning
                        authentication credentials to each of said presence contributors and
                        means for receiving said authentication credentials of said one of said
                        presence contributors to authenticate said one of said presence
                        contributors
        As an initial matter, this term is not subject to 35 U.S.C. § 112 ¶ 6 for the reasons discussed

above in Section II.A. Regardless, Defendant misidentifies the alleged means-plus-function term

by over-including claim language. Regardless, if this term were subject to 35 U.S.C. § 112 ¶ 6

(and it is not), and if this term was further evaluated as two separate terms (which Defendant did

not propose and does not specify), then the identified functions proposed by Defendant is

addressed separately below: For the alleged function “assigning authentication credentials to each

of said presence contributors,” Defendant’s proposed construction should further be rejected

because it recites structure that is unnecessary to perform the recited function. Defendant’s


                                                       21
proposal to include “presentity 110” is unnecessary to perform the recited function. Here, the

presentity is not involved in any way with the authentication credentials of the presence

contributors. Additionally, as the specification discusses, the authentication credentials for each

presence contributor are assigned by the presence agent and provided to the presence contributors

and maintained by the presence agent for later use in authenticating the presence contributors. See

’550 patent, 6:54-57. Defendant also proposes the proposed function/“term” is indefinite for failure

to disclose an algorithm. Defendant is wrong for at least two reasons. First, Defendant is wrong

because neither the claims nor Defendant’s own (improper) proposed structure recite a general-

purpose computer or processor. Second, to the extent disclosure of the algorithm is deemed to be

necessary, the specification, as well as the claim itself, discloses the corresponding algorithm:

“associating authentication credentials with each of said presence contributors.” See ’550 patent,
2:21-26, 6:44-57, 7:4-12, 7:42-47, 8:5-22, Fig. 5. For example, the specification discloses that

“presence contributor A provides its authentication credentials to the presence agent 150 to

authenticate presence contributor A.” Id., 7:4-12; see also 7:42-47. As the specification teaches,

as with typical username password combinations, authentication credentials are associated with

each of the presence contributors. See Typhoon Touch, 659 F.3d at 1384-86 (holding that to satisfy

the disclosure requirement of the statute, “the patent need only disclose sufficient structure for a

person of skill in the field to provide an operative software program for the specified function”).
       Next, for the alleged function, “receiving said authentication credentials of said one of said

presence contributors to authenticate said one of said presence contributors,” Defendant’s

proposed construction should further be rejected because it recites structure that is unnecessary to

perform the recited function. As discussed in Section III.A, above, the correct corresponding

structure is: “multiple access presence agent with presence server, and equivalents thereof.” See

’550 patent, 1:32-34, 2:21-26, 6:44-57, 7:4-12, 7:42-47, 8:5-22, Fig. 5. Defendant’s proposal to

include “presence contributors 120, presence user agent 140, and communications network 130 or

135” is unnecessary to perform the recited function. The presence contributors only provide an

input into the function, and presence user agent, and communications network are not involved in

                                                    22
performing the function of “receiving said authentication credentials…”. As the specification

discusses, “the authentication credentials of one of the presence contributors are received at the

multiple presence agent.” See ’550 patent, 8:8-10. And as shown in Figure 2, the contributors may

have direct access to the presence server. Defendant also objects that the term is indefinite

allegedly because the specification fails to disclose an algorithm. Defendant is wrong for at least

two reasons. First, neither the claims nor Defendant’s own (improper) proposed structure recite a

general-purpose computer or processor. Second, the court need not search for a disclosed algorithm

here because the claim language recites sufficient structure—i.e., “multiple access presence agent

with presence server, and equivalents thereof.” In the Federal Circuit’s decision in In re Katz

Interactive Call Processing Patent Litig., 639 F.3d 1303 (Fed. Cir. 2011), the Federal Circuit states

that “[a]bsent a possible narrower construction of the terms “processing,” “receiving,” and
“storing,” discussed below, those functions can be achieved by any general purpose computer

without special programming. As such, it [is] not necessary to disclose more structure than the

general purpose processor that performs those functions.” In re Katz, 639 F.3d 1316 (emphasis

added). Regardless, to the extent an algorithm is found to be required due to the “to authenticate…”

claim language, that algorithm is nonetheless disclosed as described in the “means for

authenticating…” term in Section II.A.9, above.
               15.     means for enabling further includes means for enabling access to said
                       presence information of said presentity by multiple ones of said
                       presence contributors simultaneously based on said respective access
                       rules associated with said multiple ones of said presence contributors

       As an initial matter, this term is not subject to 35 U.S.C. § 112 ¶ 6 for the reasons discussed

above in Section II.A. Also, Defendant misidentifies the alleged means-plus-function term by

over-including claim language. Regardless, here, the parties agree on the recited function but

disagree on the corresponding structure. If this term were subject to 35 U.S.C. § 112 ¶ 6 (and it is

not), Defendant’s proposed construction should further be rejected because it recites structure that

is unnecessary to perform the recited function. Defendant’s proposal to include “presence user

agents 140, and communications network 130” is unnecessary to perform the recited function. For

                                                     23
example, the specification describes that the multiple access presence agent may be accessed by

multiple presence contributors (’550 patent 5:24-27), and based on the respective access rules for

each of the multiple presence contributors, the multiple presence contributors may simultaneously

access the presence information of the presentity, each having different rights and privileges. ’550

patent 6:32-43; see also id., 7:12-30. Only the multiple access presence agent and presence server

are necessary to perform the recited function. The presence user agent and communications

network have no role in the performance of the recited function. As shown in Figure 2, the

contributors may have direct access to the presence server, and while the presence user agent may

or may not be requesting access, it has no role in performing “enabling access to said presence

information of said presentity …”.
       Finally, Defendant is wrong that this term is indefinite for failure to disclose an algorithm.

First, Defendant is wrong because neither the claims nor Defendant’s own (improper) proposed

structure recite a general-purpose computer or processor. Second, to the extent disclosure of the

algorithm is deemed to be necessary, the specification, as well as the claim itself, discloses the

corresponding algorithm: “provide access by multiple ones of said presence contributors

simultaneously to said presence information of said presentity, each of said presence contributors

possibly having different rights and privileges to said presence information based on said

respective access rules.” See ’550 patent, 5:48-52, 6:23-43; see also id., 8:18-22. In an exemplary
embodiment, the specification teaches to restrict access to presence information, the multiple

access presence agents are capable of defining access rules for each of presence contributors A-E,

the access rules defining the respective rights and privileges of the presence contributors, including

access priority. Using that access priority, the multiple access presence agent may enable multiple

presence contributors to simultaneously access the presence information, such that one contributor

is denied access while another contributor is accessing the presence information. See e.g., Id., 5:48-

52, 6:23-43; see also Typhoon Touch, 659 F.3d at 1384-86 (holding that to satisfy the disclosure

requirement of the statute, “the patent need only disclose sufficient structure for a person of skill

in the field to provide an operative software program for the specified function”).

                                                     24
       B.      Other disputed terms (without the word “means”)
               16.     presentity / presentities
               17.     presence contributors

       Defendant groups together these terms in its Responsive Brief. Resp. Br. at 40-41.

Defendant does so to purportedly to “illuminate[] the different roles.” Id. First, the specification

itself does a more than sufficient job of “illuminating” the different roles, and nothing in

Defendant’s Responsive Brief shows otherwise. It appears Defendant takes issue with the fact that

the specification expressly teaches that a presentity can also provide its own presence information.

For example, the specification teaches “presentity 110 provides presence information indicating

the presentity’s presence state to presence system 100.” ’550 patent, 3:1-4. Also, the claim

language itself expressly recites, “enabling said one of said presence contributors to update said

presence information of said presentity.” See e.g. ’550 patent, claim 11, 10:31-34; see also Id.,

1:56-58 (presence information is provided by presence contributors). While the specification

describes in detail the interactions of the presence contributors with the multiple access presence

agent, nonetheless, as specifically and expressly taught by the specification, “presentity 110

provides presence information indicating the presentity presence state to the preference system

100.” Id., 3:1-4. This term does not require any construction because a person of ordinary skill in
the art would readily understand the term and its role in the claimed invention, especially upon

review of the specification.




                                                    25
Dated: February 11, 2021                     Respectfully submitted,

                                      By:     /s/ James L. Etheridge
                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas Bar No. 24065671
                                             Travis L. Richins
                                             Texas Bar No. 24061296
                                             Jeffrey Huang
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com
                                             Jhuang@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC


                                CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE]- Document Filing System, to all counsel of record, on February 11,

2021.


                                             /s/ James L. Etheridge
                                             James L. Etheridge


                                                   26
